Citation Nr: 1426562	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  04-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to February 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the Board remanded the claim to reopen service connection for posttraumatic stress disorder for further development, which has not been fully completed.

Also in January 2009, the Board reopened and remanded service connection claims for a lower back and bilateral knee disabilities, and the reopened claims of service connection were subsequently granted by the RO in a rating decision in November 2009, the claims are no longer on appeal. 

The record raises a separate claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, which is referred to the RO for appropriate development.  See Clemons v. Shinseki, 23 Vet. App. 1, 7-9 (2009) (in a claim to reopen, separate diagnoses are separate claims preserving the finality of the previous denial, while not precluding the pursuit of a claim based on evidence distinct from the evidence upon which a claim had been previously denied, citing Boggs v. Peake, 520 F.3d 1330, 1337 (Fed.Cir. 2008)).

The claim to reopen service connection for posttraumatic stress disorders is REMANDED to the RO.





REMAND

On the claim to reopen service connection for posttraumatic stress disorder, the Board directed further development to corroborate the alleged in-service stressor, requesting the morning reports of the Veteran's unit for the period from April 5, 1971, to June 4, 1971.  Despite several requests by the RO for the records, the National Personnel Records Center (NPRC) reported that the records could not be provided.  As VA will make as many requests as necessary to obtain records in the custody of a Federal agency and as it not clear that a further request, including a request for records from an alternate source, would be futile, further development under the duty to assist is required.

Accordingly, the case is REMANDED for the following action:

1.  Asked NPRC, independent of any other specific information, including the name of a service member, whether it is feasible to obtain the morning reports, themselves, from April 5, 1971, to June 4, 1971, for D Company, 2nd Battalion, Advance Infantry Training Brigade, USATCI, Fort Polk, Louisiana. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the appropriate custodian of Federal records, including the Department of the Army and the Command for the Advance Infantry Training Brigade, USATCI, Fort Polk, Louisiana, for an investigated report, pertaining to the death of a trainee of D Company, 2nd Battalion, Advance Infantry Training Brigade, USATCI, Fort Polk, Louisiana during the period from April 5, 1971, to June 4, 1971. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Only if there is credible supporting evidence that the alleged in-service stressor occurred, then afford the Veteran a VA examination to determine:

Whether it is at least as likely as not (probability of 50 percent) that the Veteran has posttraumatic stress disorder related to the in-service stressor?  

The Veteran's file must be available to the VA examiner for review.   

4.  After the above development, adjudicate the claim to reopen service connection for posttraumatic stress disorder.  If the benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



